Exhibit 99.1 Talbot Underwriting Ltd Talbot adds Aerospace to Syndicate 1183 Talbot, the specialty insurance group which is a subsidiary of Validus Holdings, Ltd, has appointed Peter Bilsby as head of Global Aerospace. Rod Mearing and a number of others will also join Talbot to underwrite this class as part of a new team within its Syndicate 1183 at Lloyd’s. This is all subject to regulatory and Lloyd's approvals. Rupert Atkin, CEO of Talbot commenting on the announcement, said: “I am delighted to welcome Peter and Rod to the Talbot team. Together they bring extensive market experience in the aerospace environment and afford us the perfect platform from which to launch a new and exciting class of business for Talbot. It enables us to offer the full range of MAT (Marine, Aviation & Transport) business to our clients, and this is an area in which the Syndicate specialises.” Peter Bilsby added: "I very much look forward to building an exciting new direct aerospace franchise at Talbot. Together with my colleagues old and new, we will be working hard to establish our market presence and to meet the requirements of our client base.” 18 November 2008 Enquiries: Talbot Tel: Rupert Atkin College Hill Tel: Roddy Watt Notes to editors: Talbot Talbot Holdings Ltd was established in November 2001 through a management buyout led by Michael Carpenter and Rupert Atkin.It was acquired by NYSE listed, Bermuda-based Validus Holdings, Ltd in July 2007. Syndicate 1183 focuses on underwriting a number of specialty risks, with particularly strong franchises in marine and energy lines, war, construction, terrorism and political risks, direct property, financial institutions, contingency, accident & health, bloodstock & livestock and treaty underwriting. Syndicate 1183 has capacity of £325 million for the 2008 year of account.The group also owns Underwriting Risk Services Ltd, a specialist worldwide multi-line underwriting agency. www.talbotuw.com Validus Validus Holdings, Ltd is a provider of reinsurance and insurance, conducting its operations worldwide through two wholly-owned subsidiaries, Validus Reinsurance, Ltd. (“Validus Re”) and Talbot Holdings Ltd. Validus Re is a Bermuda based reinsurer focused on short-tail lines of reinsurance. www.validusre.bm Cautionary Note Regarding Forward-Looking Statements All forward-looking statements address matters that involve risks and uncertainties.
